EXHIBIT 16.1 October 24, 2013 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street N. W. Washington, DC 20549 Re:China Tianfeihong Wine, Inc. SEC File No. 333-169494 Dear Sirs: We have received a copy of and are in agreement with the statements being made by China Tianfeihong Wine, Inc. in Item 4.01 of its Form 8-K dated October 23, 2013 , insofar as they related to our firm. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, MaloneBailey, LLP
